Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (6,771,128), hereinafter called YAMASHITA.
Regarding claim 17, YAMASHITA (Fig. 3) discloses a circuit for providing a bias voltage level to a first amplifier transistor (317), comprising: a detecting circuit, comprising; a diode-connected transistor circuit (352), with a first end (collector of diode connected transistor (306)) for receiving a first current via current mirror (304, 305), and a second end (emitter) coupled to a first reference voltage end (emitter of diode connected transistor (306) is grounded); wherein the detecting circuit provides a first voltage level according to the diode-connected transistor circuit (352) comprising a diode-connected transistor (306), and the first amplifier transistor and the diode-connected transistor comprises a same or similar process corner (n-type bipolar transistor); a voltage-current converting circuit (354), coupled to the diode-connected transistor circuit, for generating a first reference current according to the first voltage level (352) and a second voltage level (351); and a block (355) operable as a bias circuit, coupled to the voltage-current converting circuit, for receiving the first reference current, to provide the bias voltage level to the first amplifier transistor (317) according to the first reference current.

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, 
but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 18, prior art lacks the voltage-current converting circuit comprises: an adder, coupled to the detecting circuit, for generating an output voltage level according to the first voltage level and the second voltage level; and a voltage-current converter, coupled to the adder, for generating the first reference current according to the output voltage level.  
Regarding claim 19, prior art lacks the detecting circuit further comprises: a resistor, coupled to the first end of the diode-connected transistor circuit; wherein the detecting circuit provides the first voltage level according to the diode-connected transistor circuit and the resistor.  
Regarding claim 20, prior art lacks the bias circuit comprises: a first diode-connected transistor, with a first end for receiving the first reference current, and a second end; a second diode-connected transistor, with a first end coupled to the second end of the first diode-connected transistor, and a second end coupled to the first reference voltage end; a first transistor, with a first end coupled to a system voltage end, a second end, and a control end coupled to the first end of the first diode-connected transistor; and a capacitor, with a first end coupled to the first end of the first diode-connected transistor and the control end of the first transistor, and a second end coupled to the first reference voltage end.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-16, among other subject matters claimed, no prior art found having the detailed of detecting circuit as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843